Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-13, 15-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClurken (7,311,708).
	McClurken provies an ablation cannula comprising a tubular body (19 – Figure 8) having a tip (50 – Figure 9) at the distal end which is adapted to facilitate insertion of the cannula into a vein or body cavity.  The tip has a distal end with an RF transducer (i.e. electrode) disposed within the tip.  It is noted that the specification fails to show any specific structure for a transducer disposed within a tip.  Typically, RF transducers are electrodes and not specific components that would be inserted into a tip, such as an ultrasonic transducer.  In as much as applicant’s specification and drawings fail to show or disclose a specific “transducer” that is located within the tip, it is assumed the RF transducer is an electrode as is generally well-known in the art.  A plurality of bore holes (44a and 44b) are located proximally of the tip as seen in Figure 9, which bore holes are used to provide a fluid to tissue at various different lengths from the distal end of the tip.  	Regarding claims 10 and 11, McClurken provides a series of boreholes spaced along the length of the tip to provide fluid to tissue as seen in Figure 9.  Regarding claim 12, the transducer (i.e. electrode) of McClurken is an RF transducer.  Regarding claim 13, McClurken disclose an insulative material (probe body 26) disposed between the electrode surface to attenuate RF energy emitted by the electrode (col. 22, lines 5-10, for example).  Regarding claims 15 and 16, the insulative body is disposed around a majority of the circumference of the tip, to include 90 and 180 degrees of the circumference as seen in Figure 9.
	Regarding claim 17, McClurken discloses an ablation cannula including a tubular body and a tip.  There is a transducer (i.e. RF electrode) disposed within the tip as addressed with respect to claim 1 above.  An insulative material (i.e. probe body 26) is disposed on selected portions of the exposed tip as seen in Figure 9 and as addressed with respect to claims 15 and 16 above.  
	Regarding claims 19 and 20, see discussion of claims 15 and 16 above.  Regarding claims 21 and 22, see Figure 9 which shows a plurality of boreholes separated along the body of the tip member proximal of the distal end.

Claims 1, 12, 13, 15-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (8,273,082).
	Wang et al disclose an ablation cannula comprising a tubular body (14) having a tip (20) at the distal end to facilitate insertion into a vein or body cavity (Figure 1, for example).  Wang discloses a transducer (i.e. RF electrode as per discussion above) disposed within the tip.  At least one borehole (18/26) through which a fluid may be administered is separated from a distal end of the tip (Figure 1).
Regarding claim 12, Wang et al provide an RF transducer (i.e. electrode).  Regarding claim 13, there is an insulative material (18 and/or 46 – col. 5, lines 40-60, for example) disposed on a selected portion of the tip to attenuate RF energy emitted by the electrode.  Regarding claims 16 and 17, the insulative material is disposed around the circumference of the tip member, which would include both 90 and 180 degrees of the tip.
	Regarding claim 17, Wang provides a cannula comprising a tubular body, a tip and a transducer as addressed above.  There is also an insulative material (18/46 as addressed above) disposed on a selected portion of the tip.
	Regarding claims 19 and 20, see discussion of claims 15 and 16 above.  Regarding claims 21 and 22, Wang et al provide a plurality of boreholes (26) located proximally of the distal end of the device.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken (‘708).
	Regarding claims 2-9, the examiner maintains that the specific length of the tip and the specific location of the boreholes would be an obvious design consideration for one of ordinary skill in the art.  Applicant’s specification fails to disclose any particular criticality or unexpected result for the claimed dimensions.  The examiner maintains that one of ordinary skill in the art would recognize the necessary lengths for the tip for the McClurken device to provide a desired treatment area, and would further recognize the results associated with the desired fluid distribution pattern that would result from modifying the spacing of the boreholes to any desired length and/or separation.  That is, providing the boreholes at any desired interval along the length of the tip would yield predictable results to the fluid flow to tissue and one of ordinary skill in the art would obviously recognize that any desired separation for the boreholes may be used to achieve a desired result in the treatment procedure.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken (‘708) in view of the teaching of Roschak et al (6,712,812).
McClurken discloses an insulative material located between the electrodes in the tip member as addressed previously.  See column 22, lines 5-10, for example.  McClurken discloses numerous different material but fails to expressly disclose a silicon material.
Roschak et al disclose another device having an RF electrode at the distal tip with an insulative material to separate the electrode.  Roschak et al also disclose numerous materials as the insulator, and specifically teach that silicons are a known insulative material that may be used to insulate the RF electrode (col. 12, lines 48-55, for example).  
To have used a silicon material as the insulating portion of the McClurken tip member would have been an obvious design consideration for one of ordinary skill in the art since Roschak et al fairly teach that such materials are generally known to be used as an insulator in an analogous RF electrode device.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al  (‘082).
	Regarding claims 2-9, the examiner maintains that the specific length of the tip and the specific location of the boreholes would be an obvious design consideration for one of ordinary skill in the art.  Applicant’s specification fails to disclose any particular criticality or unexpected result for the claimed dimensions.  The examiner maintains that one of ordinary skill in the art would recognize the necessary lengths for the tip for the Wang et al device to provide a desired treatment area, and would further recognize the results associated with the desired fluid distribution pattern that would result from modifying the spacing of the boreholes to any desired length and/or separation from the tip.  That is, providing the boreholes at any desired distance from the tip would yield predictable results to the fluid flow to tissue and one of ordinary skill in the art would obviously recognize that any desired separation for the boreholes may be used to achieve a desired result in the treatment procedure.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (‘082) in view of the teaching of Roschak et al (6,712,812).
Wang et al discloses an insulative material located between the electrodes in the tip member as addressed previously.  See column 5, lines 40-60, for example.  Wang et al disclose numerous different material but fails to expressly disclose a silicon material.
Roschak et al disclose another device having an RF electrode at the distal tip with an insulative material to separate the electrode.  Roschak et al also disclose numerous materials as the insulator, and specifically teach that silicons are a known insulative material that may be used to insulate the RF electrode (col. 12, lines 48-55, for example).  
To have used a silicon material as the insulating portion of the Wang et al tip member would have been an obvious design consideration for one of ordinary skill in the art since Roschak et al fairly teach that such materials are generally known to be used as an insulator in an analogous RF electrode device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balbierz (6,770,070), Tu et al (5,792,140), Edwards et al (5,458,597), Curley (8,702,697), Rieb et al (6,015,407), Shearon et al (5,919,188), Chomas et al (2009/0326439) and Wang et al (8,128,620) disclose various other cannula devices having a distal ablation electrode with proximally located boreholes for providing a fluid to tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 29, 2022